Case 2:18-cv-07180-DG-AYS Document 29 Filed 02/05/21 Page 1 of 4 PageID #: 291




THE LAW FIRM OF
ADAM C. WEISS, PLLC                                                       3 SCHOOL STREET, STE. 303
                                                                        GLEN COVE, NEW YORK 11542

                                                                        45-18 COURT SQUARE, STE 400
                                                                 LONG ISLAND CITY, NEW YORK 11101

                                                                           TELEPHONE: (646) 489-0059
                                                                           FACSIMILE: (516) 759-2556
                                                                                adam@acweisslaw.com
                                                                                 www.acweisslaw.com

                                             February 5, 2021

VIA ECF

Magistrate Judge Anne Y. Shields
100 Federal Plaza
P.O. Box 830
Central Islip, New York 11722

       Re: Geoghegan v. Robscot Realty, et al.
           Docket No.: 18-CV-7180 (RRM)(AYS)

Your Honor:

         This firm represents the Defendants in the above referenced action. I am writing in
opposition to the letter motion filed by Plaintiff on January 28, 2021 that was converted by this
Court to a request for a pre-motion conference on February 3, 2021. By the instant application,
Plaintiff moves to strike or invalidate Defendants’ Offer of Judgment served upon Plaintiff on
August 18, 2020 via email. For the reasons set forth below, Plaintiff’s motion should be denied in
its entirety.

        First, Plaintiff’s motion should be denied because the issue is not ripe for this Court’s
review. The purpose of the ripeness doctrine "is to prevent the courts, through avoidance of
premature adjudication, from entangling themselves in abstract disagreements. . . ." Abbott Labs.
v. Gardner, 387 U.S. 136, 148 (1967), overruled on other grounds by Califano v. Sanders, 430
U.S. 99, 105, 97 S. Ct. 980, 51 L. Ed. 2d 192 (1977). District courts have found that rejection of
a Rule 68 offer, as in the case at bar, may not be reviewed by courts prior to a request for costs.
Indeed, Rule 68(b) states that "[e]vidence of an unaccepted offer is not admissible except in a
proceeding to determine costs[.]" This language has prompted a few courts to find that a motion
to strike a Rule 68 offer prior to the offer's submission to the court is not ripe for review and
improperly requests an advisory opinion. See Buechler v. Keyco, Inc., Civ. 2010 U.S. Dist.
LEXIS 40197, at *12-13 (D. Md. April 22, 2010) and Bryant v. Bonded Accounts Servs., Civ
No. 00-1072, 2000 U.S. Dist. LEXIS 22309, at *13-14 (D. Minn. Aug. 2, 2000).

        A few courts, including at least one court in this Circuit, looked to the language of Rule
12(f), which permits striking matters from pleadings, and determined that "there is nothing to
Case 2:18-cv-07180-DG-AYS Document 29 Filed 02/05/21 Page 2 of 4 PageID #: 292
THE LAW FIRM OF                                                                         Judge Shields Ltr
ADAM C. WEISS, PLLC                                                                     February 5, 2021
                                                                                              Page 2 of 4


strike here, as an offer of judgment is not filed with the court until accepted or until offered by a
defeated party to prove costs." McDowell v. Cogan, 216 F.R.D. 46, 52 (E.D.N.Y. 2003); see
also Hrivnak v. NCO Portfolio Mgmt, Inc., 723 F. Supp. 2d 1020, 1029 (N.D. Ohio 2010).
Further commentary on the issue states that there is nothing to strike here, as an offer of
judgment is not filed with the court until accepted or until offered by a deferred party to prove
costs. 12 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and
Procedure § 3002 (2d ed.1997).

        That is precisely the case here where Defendants served their Rule 68 Offer via email on
August 18, 2020 and although Plaintiff concedes that they received the Offer, they never
accepted it. Therefore, Plaintiff’s opportunity to accept it expired in accordance with the Rule.
The Offer has never been filed with the Court. It will not have any legal significance until or
unless the case proceeds to trial and/or a judgment is obtained by Plaintiff less than the value of
the Offer at which time Defendants may make an application for their costs to be borne by
Plaintiff. Therefore, because the instant application is not ripe for adjudication, it must be
denied.

        Defendants’ argument is further bolstered by an examination of the caselaw cited by
Plaintiff under the heading of “The Court has the authority to strike or invalidate an offer of
judgment” on page 2 of Plaintiff’s letter motion. All but one 1 of the cases in the massive string
citation employed by Plaintiff arises under identical circumstances to each other which have
significantly different facts and procedural posture to the case at bar. First, all of those cases
cited was either a collective or purported class action where the defendant served a Rule 68
Offer prior to class certification in an attempt to “pick off” the named plaintiff and moot the
entire case. That is not the situation here. This is a single plaintiff case and not a collective or
purported class action. A copy of the Complaint is annexed as Exhibit “A” hereto.

        Second, all those decisions cited by Plaintiff were rendered in the context of a motion to
dismiss by a defendant, which again sought to moot the entire case on the basis of an unaccepted
Rule 68 Offer. Here, Defendants have not filed, nor do they intend to file, a motion to dismiss
based on the expired Rule 68 Offer. Rather, Defendants served their Rule 68 Offer about an
hour after a failed court-ordered mediation in order to protect themselves and potentially recover
their costs should the case go to trial. These factual and procedural differences render the case
law relied upon by Plaintiff inapplicable to the instant motion and mandate that Plaintiff’s
motion be denied.

       Assuming only arguendo that Plaintiff could overcome the ripeness, procedural and facts
issues articulated above (which it cannot do), Plaintiff fares no better in their argument that
Defendants’ Offer of Judgment was not served properly. It is submitted at the outset that this
argument by Plaintiff is rather disingenuous given the fact that the parties have been almost

        1
          The Court in Seaman v. Focus on Renewal – Sto-Rox Neighborhood Corp., 2007 Dist. LEXIS
4339 (W.D. Pa. Jan. 22, 2007) invalidated the Rule 68 Offer in question because it not unconditional and
also sought to have the plaintiff waive claims that were not alleged in the underlying lawsuit. Because
none of these facts are present, Seaman has no applicability here.
Case 2:18-cv-07180-DG-AYS Document 29 Filed 02/05/21 Page 3 of 4 PageID #: 293
THE LAW FIRM OF                                                                      Judge Shields Ltr
ADAM C. WEISS, PLLC                                                                  February 5, 2021
                                                                                           Page 3 of 4


exclusively communicating and serving documents in this matter via electronic means. Indeed,
a cursory review of this firm’s electronic inbox, sent items’ box and deleted messages boxes
unearthed more than 50 emails back and forth between Defendants’ counsel and Plaintiff’s
counsel between April 5, 2019 and the present. These email exchanges include but are not
limited to settlement discussions, procedural and scheduling matters, service of pleadings (i.e.
Defendants’ Answer), discovery requests/responses and all the motion papers served and filed in
connection with a prior motion Defendants filed to vacate a default judgment entered in
Plaintiff’s favor early in the case. At no time prior to November 11, 2020 (almost three months
after Defendants served their Rule 68 Offer) did Plaintiff ever raise any objection to service via
email. This firm also searched the physical file of this matter and found that Plaintiff has never
send a hard copy of any of the documents exchanged between the parties throughout the course
of this litigation. In sum, each and every communication exchanged between the parties in this
case has been through electronic means, including most of 2020 when all litigants have been
heavily relying on electronic and virtual communication throughout the COVID-19 pandemic.
Therefore, it is a stretch (to say the least) that Plaintiff never consented to email as an acceptable
method of service.

         Turning to the cases cited by Plaintiff on this issue, Plaintiff again fares poorly. The
Magnuson case involved an untimely offer purportedly served by FedEx that was only decided
after trial and the EEOC case again was only decided after a final judgment had been entered
granting summary judgment in favor the defendant. The Ortiz-Moss case has a bizarre fact
pattern where a plaintiff verbally attempted to accept a Rule 68 Offer and then when summary
judgment was granted in favor of the defendant attempted to personally serve the defendant’s
counsel at his office after hours. In addition, the defendant’s counsel’s letterhead in the Ortiz-
Moss case had a broad written disclaimer in it that said that they did not accept fax or email for
service. It is rather ironic here that Plaintiff’s letter motion at issue to the Court contains his
email address as part of Plaintiff’s firm’s letterhead without any accompanying disclaimer.
Defendants have additional letters from Plaintiff’s counsel with the identical letterhead
including his email address from long before Defendants served their Rule 68 Offer via email.
One such example is annexed as Exhibit “B”. Next, the Salley case is inapposite as it deals with
an alleged fax transmission of discovery requests, which are not at issue here. Finally, the
Martin case (a summary order with no precedential effect) dealt with timeliness of service of an
arbitration petition where the plaintiff’s argument on service was rejected as it was first raised
on appeal.

        In addition to all the above, fairness and equity also dictate a resolution of this motion in
Defendants’ favor. The reason Plaintiff is trying to invalidate the Rule 68 Offer at issue is
because they apparently had second thoughts about not accepting it back in August 2020. Now,
after incurring several months of additional legal expenses, Plaintiff wants Defendants to have
to re-serve the Offer, which will be more valuable to Plaintiff and her counsel as it will result in
a much larger attorneys’ fees award. This would result in substantial prejudice to Defendants, a
small Suffolk County “dive” bar, barely surviving in a hospitality industry that has been
decimated by the pandemic.
Case 2:18-cv-07180-DG-AYS Document 29 Filed 02/05/21 Page 4 of 4 PageID #: 294
THE LAW FIRM OF                                                                     Judge Shields Ltr
ADAM C. WEISS, PLLC                                                                 February 5, 2021
                                                                                          Page 4 of 4


        For all these reasons, Plaintiff’s motion to strike/invalidate should be denied.

                                                      Respectfully submitted,




                                                      Adam C. Weiss

cc:     Steven Moser, Esq.
